Exhibit 10.1

POST-CLOSING ADJUSTMENT AGREEMENT

This Post-Closing Adjustment Agreement (this “Adjustment Agreement”) is made as
of April 26, 2006 by and between Alfa Financial Corporation, an Alabama
corporation (the “Seller”), and OFC Servicing Corporation, a Georgia corporation
(the “Buyer”). The Buyer and the Seller are referred to collectively as the
“Parties.”

The Parties entered into that certain Asset Purchase Agreement dated June 6,
2005, as amended August 31, 2005, October 4, 2005, December 5, 2005 and
December 31, 2005 (the “Asset Purchase Agreement”). The Parties now desire to
make the post-closing adjustment and settlement contemplated by Section 2(c)(3)
of the Asset Purchase Agreement.

In consideration of the mutual promises made in the Asset Purchase Agreement and
in this Adjustment Agreement, the Parties hereby agree as follows:

1. Defined Terms. Any capitalized term used but not defined in this Adjustment
Agreement shall have the meaning set forth in the Asset Purchase Agreement.

2. Updated Schedules. The following Updated Schedules, delivered by Buyer as
required by Section 2(C)(3)(A), are attached hereto:

 

Schedule 1.1

   Contract Trial Balance

Schedule 1.2

   FF&E

Schedule 1.3

   Other Receivables

Schedule 1.4

   Past Due Leases

Schedule 1.5

   Pending Leases

Schedule 1.7

   Pre-Funded Leases

Schedule 1.8

   Prepaid Expenses

Schedule 1.9

   Reserve Listing

Schedule 1.12

   UNL Leases

Schedule 1.13

   Vehicle Leases

Schedule 1.14

   VenCore Receivables

Schedule 1.15

   Initial Direct Costs

Schedule 2

   Settlement Statement

Schedule 5

   Recourse Pool

Both Parties agree to and accept such Updated Schedules. Both Parties agree that
the Schedule 2 “Settlement Statement” attached hereto is the Conclusive
Statement referred to in Section 2(c) of the Asset Purchase Agreement.



--------------------------------------------------------------------------------

3. Change to Net Book Value of FF&E. Notwithstanding the definition of “Net Book
Value” in Section 1 of the Asset Purchase Agreement, the Net Book Value of the
FF&E for purposes of the Settlement Statement shall be as set forth on the
Conclusive Statement.

4. Purchase Price Adjustment. The Purchase Price set forth on the Schedule 2
“Settlement Statement” attached to Amendment No.4 to the Asset Purchase
Agreement set forth a total Purchase Price of $59,365,517.64, computed as if the
Closing Date were November 30, 2005. The total Purchase Price set forth on the
Conclusive Statement, computed as of the actual Closing Date of December 31,
2005, is $56,215,119.42. The difference of $3,150,398.22 (the “Final Adjustment
Amount”) is owed by the Seller to the Buyer, and shall be treated as an
adjustment to the Purchase Price for all tax purposes by the Seller and the
Buyer.

5. Payment of Final Adjustment Amount.

(a) Term Note. Section 2(d) of the Asset Purchase Agreement provides that the
Seller will finance a portion of the Purchase Price equal to 95% of the Net Book
Value of the Acquired Receivables. As reflected on the Conclusive Statement, the
Net Book Value of the Acquired Receivables at December 31, 2005 was
$58,466,696.98, and 95% of that amount is $55,543,362.13. At the Closing, Buyer
executed and delivered to Seller the Term Note for the principal amount of
$57,102,998.16, which means the principal amount of the Term Note should be
reduced by $1,559,636.03. Within three Business Days after the date of this
Adjustment Agreement, each of Buyer and Seller shall execute and deliver to the
other and amendment to the Term Note in the form attached hereto as Exhibit A,
providing for the currently outstanding principal balance of the Terminate to be
reduced by $1,559,636.03.

(b) Cash. Seller will pay to Buyer the remainder of the Final Adjustment Amount,
$1,590,762.19, in cash in accordance with Section 5(d) below.

(c) Interest. In accordance with Section 2(e) of the Asset Purchase Agreement,
Seller will pay Buyer interest on the Final Adjustment Amount in the amount of
$19,285.27.

(d) Wire Transfer. In satisfaction of all amount owed pursuant to Sections 5(b)
and 5(c), on April 28, 2006, Seller shall pay to Buyer the sum of $1,610,047.46,
determined as follows:

 

Per Section 5(b)

   $ 1,590,762.19

Per Section 5(c)

     19,285.27       

TOTAL

   $ 1,610,047.46       

 

- 2 -



--------------------------------------------------------------------------------

Such wire transfer shall be in immediately available funds and shall be paid to
the following account:

 

MidCountry Financial Corp. 201 Second Street, Suite 950 Macon, Georgia 31201 ABA
# 061113415 Account # 5146961640 Bank:    BB and T    201 Second Street   
Macon, GA 31201

6. Settlement of Other Amounts Owed by the Parties.

(a) Remainder of Cash in Seller’s Bank Accounts. As reflected on the Cash
Transfer Schedule dated February 14, 2006 attached hereto as Exhibit B, Buyer
owes Seller the sum of $586,506.17, which is for checks outstanding at December
31, 2005 in Seller’s bank accounts that were assumed by Buyer (the “Assumed Bank
Accounts”). The parties agree that no interest is owed on such amount.

(b) Lease Payments Collected by Seller on Buyer’s Leases. The parties agree
that, on or before December 31, 2005, Seller collected lease payments on Buyer’s
behalf with respect to leases then owned by Buyer in the aggregate amount of
$1,117,974.80. The parties agree that no interest is owed on such amount.

(c) Sales Tax Reimbursement. As reflected on the Cash Transfer Schedule attached
hereto as Exhibit B, Buyer owes Seller the sum of $192,331.19, which is the
amount of sales taxes paid by Seller during such cash transfer. The full amount
of sales taxes as of December 31, 2005 are a “Buyer’s Credit” on the Conclusive
Statement, and consequently Seller is entitled to be reimbursed for the portion
of sales taxes paid by it during the February cash transfer. The parties agree
that no interest is owed on such amount.

(d) Wire Transfer. In satisfaction of all amounts owed pursuant to Sections
6(a), 6(b) and 6(c), on April 28, 2006, Seller shall pay to Buyer the sum of
$339,137.44, determined as follows:

 

Per Section 6(a)

   $ (586,506.17 )

Per Section 6(b)

     1,117,974.80  

Per Section 6(c)

     (192,331.19 )         

TOTAL

   $ 339,137.44           

 

- 3 -



--------------------------------------------------------------------------------

Such wire transfer shall be in immediately available funds and shall be paid to
the following account:

 

MidCountry Financial Corp.

201 Second Street, Suite 950

Macon, Georgia 31201

ABA # 061113415

Account # 5146961640

Bank:

   BB and T    201 Second Street    Macon, GA 31201

7. Provision for Payment of Other Amounts Owed by Buyer.

(a) Late Charges and Other Fees. Not later than May 1, 2006, Buyer shall remit
to Seller in cash the total amount of late charges and other fees collected on
the Acquired Receivables for the period January 1, 2006 through March 31, 2006
that were assessed at December 31, 2005. Buyer shall provide to Seller such
reasonable detail as Seller may request to confirm the amount owed pursuant to
this Section 7(a).

(b) Earnings on Assumed Bank Accounts. Not later than May 1, 2006, Buyer shall
remit to Seller in cash the total amount of interest and other earnings actually
earned on $6,923,992 for the period January 1, 2006 through February 14, 2006.
Buyer shall provide to Seller such reasonable detail as Seller may request to
confirm the amount owed pursuant to this Section 7(b).

(c) Wire Transfer. Buyer shall pay to Seller the amounts required by Sections
7(a) and 7(b) not later than May 1, 2006 by means of a wire transfer of
immediately available funds paid to the following account:

Bank Name: Wachovia Bank

ABA: 111-025-013

Account Name: Alfa Financial Corp.

Account Number: 2000-914-035-266

8. Counterparts. This Adjustment Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Signatures on next page]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Adjustment Agreement as of
the date first above written.

 

“Seller” ALFA FINANCIAL CORPORATION By:   LOGO [g10712img001.jpg]   Name: Bill
Harper   Title: Sr. Vice President

 

“Buyer” OFC SERVICING CORPORATION By:   LOGO [g10712img002.jpg]   Name: Richard
A. Hills, Jr.   Title: Vice President

 

- 5 -



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT NO.1 TO TERM NOTE

THIS AMENDMENT NO.1 TO TERM NOTE (this “Amendment”) is made this 26th day of
April, 2006, by and between OFC Servicing Corporation, a Georgia corporation
(the “Borrower”), and Alfa Financial Corporation, an Alabama corporation (the
“Lender”).

WHEREAS, the Borrower executed and delivered to the Lender that certain Term
Note dated December 31, 2005 in the principal amount of $57,102,998.16 (the
“Term Note”), pursuant to the terms of that certain Loan and Security Agreement
by and between the parties dated December 31, 2005 (the “Loan Agreement”); and

WHEREAS, pursuant to the Post-Closing Adjustment Agreement by and between the
parties dated of even date herewith (the “Adjustment Agreement”), the
outstanding principal amount of the Term Note should be reduced by the sum of
$1,559,636.03;

NOW, THEREFORE, in consideration of the mutual promises made in the Adjustment
Agreement and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. The currently outstanding principal amount of the Term Note is hereby reduced
by $1,559,636.03.

2. All other terms and conditions of the Term Note and the Loan Agreement remain
in effect without amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers under seal as of the date first
above written.

 

OFC SERVICING CORPORATION By:   LOGO [g10712img003.jpg]   Name:   Richard A.
Hills, Jr.   Title:   Vice President ALFA FINANCIAL CORPORATION

By:

  LOGO [g10712img001.jpg]  

Name:

 

Bill Harper

 

Title:

 

Senior Vice President

[signatures continue on next page]



--------------------------------------------------------------------------------

The undersigned hereby grants its consent to the foregoing Amendment No. 1 to
the Term Note, for purposes of the Guaranty dated as of December 31, 2005
provided by the undersigned in favor of Alfa Financial Corporation:

 

MIDCOUNTRY FINANCIAL CORP.

By:

  LOGO [g10712img003.jpg]  

Name:

 

Richard A. Hills, Jr.

 

Title:

  Executive Vice President and General Counsel  

Date:

 

April 27, 2006

 

- 2 -



--------------------------------------------------------------------------------

Exhibit B

OFC

Cash Transfer

February 14, 2006

 

Description

        Original
Amount    Revised
Amount

Cash On Hand

      8,992,001.19    8,992,001.19

Less: Payments To Lenders 1/10/05

        

Wells

      961,615.92    961,615.92

Bank of Tokyo

      64,015.78    64,015.78

Sovereign

      201,102.95    201,102.95

December Sales Tax Liabilities

   2155    192,331.19    192,331.19             

[A]

      1,419,065.84    1,419,065.84                      

December Outstanding Checks

      586,507.17    0

Overpayment Refund

      1,595.50    1,596.50             

[A]

      588,102.67    1,596.50             

January Payments on Behalf of Alfa

   Account      

Repossessed Assets

   1400    37,486.13    37,486.13

Travel Expense Reimb - December

   5160    135.66    135.66

Inspection Fees - December Activity

   4535    604.93    604.93

Temporary Help - December

   5131    1,914.40    1,914.40

Legal Fees

   5400    20,591.42    20,591.42

Collection Expense

   5810    107.75    107.75             

[A]

      60,840.29    60,840.29             

Total Cash Reductions [A]

      2,068,008.80    1,481,502.63

Cash Transfer to Alfa - 2-14-06

      6,923,992.39    7,510,498.56             

Net Amount

         586,506.17           